Name: Commission Regulation (EEC) No 1786/90 of 28 June 1990 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: prices;  animal product;  Europe
 Date Published: nan

 No L 163/54 Official Journal of the European Communities 29 . 6 . 90 COMMISSION REGULATION (EEC) No 1786/90 of 28 June 1990 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, I Whereas the list of the representative markets for pigmeat in the Community was established by Commission Regu ­ lation (EEC) No 2123/89 (3) ; Whereas a number of changes have been made or are planned for Greece, in particular as a result of the reorga ­ nization of the system for communication of market prices in this Member State ; whereas it is necessary there ­ fore to amend the Annex to Regulation (EEC) No 2123/89 ; HAS ADOPTED THIS REGULATION : Article 1 The group of quotation centres in point 6 of the Annex to Regulation (EEC) No 2123/89 is hereby replaced by the following group of quotation centres : 'Alexandroupolis, Serres, Prevesa, Trikala, Chalkida, Korinthos and Xanthi'. Article 2 This Regulation shall enter into force on 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 203, 15. 7. 1989, p. 23 .